Citation Nr: 0021295	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a left 
temporal seizure disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
parietal lobe and intraventricular hematoma, postoperative, 
with left hemiparesis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
severe aortic insufficiency and mitral valve regurgitation, 
postoperative.

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1959 and from February 1960 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  Initially, the 
Board must determine which issue or issues are before it at 
this time.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

The RO issued a Statement of the Case on the claim of 
entitlement to an increased evaluation for the service 
connected post-traumatic stress disorder (PTSD) in March 
1996.  In May 1996, the RO received a copy of a previously 
submitted substantive appeal which had been accepted as a 
notice of disagreement to the February 1996 rating 
determination that awarded the veteran service connection for 
PTSD.  This substantive appeal also made reference to a 
100 percent rating.  The Board will address this issue in the 
REMAND section of this determination.  

In April 1996, the RO noted that a recent statement from the 
veteran's representative indicated a wish to disagree with 
the rating decision of "January 13, 1993".  It was found 
that this appeal was not filed in a timely manner.  It 
appears obvious, however, that the RO was referring to the 
rating decision of January 13, 1995.  The Board finds this 
misstatement is of no substantive significance.  While the 
veteran submitted additional statements within one year 
following the January 1995 rating determination, there is no 
document received by VA within one year of the date of 
notification of the January 1995 expressing dissatisfaction 
or disagreement with the determination and a desire to 
contest the result.  38 C.F.R. § 20.210.  Thus, the appeal 
period has passed for the January 1995 determination.  The 
veteran has not appealed the RO's April 1996 decision.  
Consequently, the issue of the timeliness of the veteran's 
appeal is not currently before the Board.  The RO correctly 
accepted the statement of the veteran's representative as a 
petition to reopen the previously denied claims for service 
connection or as a new claim for an increased rating.  
Regarding the claims of service connection, the veteran must 
submit new and material evidence to reopen these previously 
denied claims.  A claim for an increased rating is reviewed 
on a de novo basis.

In a Statement of the Case issued in June 1997, the RO denied 
service connection for a skin condition as well as the claims 
of entitlement to an increased evaluation for a left temporal 
seizure disorder and headaches, each currently evaluated as 
10 percent disabling.  The RO also found that the veteran had 
failed to meet his obligation to come forward with new and 
material evidence to reopen the claim of service connection 
for a right parietal lobe and intraventricular hematoma, 
postoperative, with left hemiparesis, arteriovenous 
malformation, postoperative, with severe mitral regurgitation 
and aortic insufficiency, postoperative.  A timely 
substantive appeal to this determination was received in 
August 1997.  Accordingly, these issues are before the Board 
at this time.  In May 1998, the veteran withdrew his claim of 
service connection for a skin disorder.  Consequently, this 
issue is not before the Board.

In a January 2000 rating determination, entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound was denied.  A notice 
of disagreement to this determination is not in the record 
before the Board.  Accordingly, this issue is not before the 
Board.


FINDINGS OF FACT

1.  In January 1995, the RO denied the veteran's claims of 
entitlement to service connection for a right parietal lobe 
and intraventricular hematoma, postoperative, with left 
hemiparesis, and entitlement to service connection for severe 
aortic insufficiency and mitral valve regurgitation, 
postoperative.  The veteran was notified of this 
determination that month.  

2.  The additional evidence obtained or submitted to reopen 
the claims since January 1995 is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the previously 
denied claims at this time.

3.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
an increased evaluation for headaches and a seizure disorder 
have been obtained by the RO.

4.  The objective medical evidence of record fails to 
indicate either a recent seizure within the last four to five 
years or regular headaches.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for right parietal lobe and intraventricular 
hematoma, postoperative, with left hemiparesis, has not been 
submitted; the veteran's claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  New and material evidence to reopen a claim of service 
connection for severe aortic insufficiency and mitral valve 
regurgitation, postoperative, has not been submitted; the 
veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for a left temporal seizure disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 
4.20, 4.21, 4.124(a), Diagnostic Code 8910 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.21, 4.124(a), Diagnostic 
Codes 8045 and 8100, and 4.130, Diagnostic Code 9304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

In May 1976, the veteran was reported to have a seizure 
disorder, by history, not completely controlled, and 
headaches, muscle tension type, with ongoing treatment.  The 
veteran was discharged from active service in July 1976.  In 
a June 1977 rating determination, service connection was 
awarded for a left temporal seizure disorder and headaches.  
Both conditions were found to be 10 percent disabling.  

In September 1993, the veteran noted that in that month he 
had collapsed at work and was taken into an emergency surgery 
for an aneurysm.  It was indicated that he was paralyzed on 
the left side.  Based on this information, the veteran 
petitioned to reopen his claim.  Additional medical evidence 
was obtained by the RO.  Medical records from the House of 
the Good Samaritan in September 1993 indicate that the 
veteran was admitted for left-sided progressive weakness.  
Treatment of the condition during this time makes no 
reference to the veteran's active service or any service-
connected disabilities. 

In a February 1994 VA examination, a pronounced left 
hemiparesis, worse in the leg than the arm, was noted.  It 
was indicated that the veteran had a new injury to the right 
side of his brain.  It was reported that this condition was 
related to the intercerebral hemorrhage or to the aneurysm.  
The examiner did not associate this condition with the 
veteran's active service.

In September 1994, the veteran requested service connection 
for a heart condition associated with a gunshot wound in 
service.  At this time, the veteran provided no additional 
medical information to support this determination.  
Additional medical records were obtained by the RO, 
indicating treatment for the veteran's cardiac disorder and 
other disabilities.  None of these medical records associates 
the veteran's condition with his active service or a gunshot 
wound.  

In a January 1995 rating determination, entitlement to 
service connection for a right parietal lobe and 
intraventricular hematoma, postoperative, with left 
hemiparesis, and entitlement to service connection for a 
severe aortic insufficiency and mitral valve regurgitation, 
postoperative, were denied.  The veteran was notified of this 
determination that month.  A timely notice of disagreement to 
the January 1995 determination was never received by the RO.  

In March 1996, the veteran's representative at that time 
requested a Statement of the Case on the issue of PTSD, a 
seizure disorder and headaches.  In April 1996, the RO 
contacted the veteran and noted that the March 1996 statement 
was not a valid notice of disagreement to the most recent 
rating determination.  However, the RO did accept this 
statement as a petition to reopen the previously denied 
claims for service connection.  

In April 1996, the veteran reported that he began suffering 
from bad seizures since his service in the Vietnam War.  At 
this time, he also noted his cardiac condition.  It was the 
veteran's belief that this was caused by being shot in the 
chest during his service in the Vietnam War.  The veteran 
noted suffering from a stroke in September 1993 and a heart 
attack in September 1995.  In this regard, the Board has 
reviewed the medical records of the veteran in 1993 and 1995.  
At no time does a health care provider associate these 
conditions with the veteran's active service or a gunshot 
wound.  

In March 1996, the RO received a statement from Mirza M. 
Ashraf, M.D. and Chetean C. Patel, M.D.  These statements 
note the veteran's medical condition and the fact that he was 
totally disabled due to his nonservice connected 
disabilities.  However, neither health care provider 
associates the veteran's medical condition with his active 
service.

In a May 1996 neurological evaluation, it was indicated that 
the veteran had spastic left hemibody hemiparesis.  It was 
indicated that this was due to a hemorrhagic right parietal 
AVM hemorrhage that occurred in 1993.  It was reported the 
veteran also had a seizure disorder, by history, which 
apparently started in Vietnam in 1968.  It was indicated that 
the veteran had been on anticonvulsives ever since then.  The 
examiner requested that the veteran undergo formal 
neuropsychological testing to separate the effects of the 
recent AVM intracerebral bleed (the stroke that appeared not 
to be service connected) versus "functional embellishment" 
and versus the true old traumatic CNS injury.  

The veteran has submitted several statements regarding his 
claimed disabilities.  In these statements, the veteran makes 
little, if any, reference to having either headaches or 
seizures at this time.  

In a January 1998 VA neurological evaluation, it was 
indicated the veteran's claims folder had been reviewed prior 
to the examination.  It was noted that the veteran's last 
seizure was at least 5, 6, or 7 years ago.  The veteran was 
assessed with a seizure disorder since at least 1968.  The 
etiology of this disorder remained unclear, although the AVM 
in the right parietal was indicated to may have been a factor 
in the seizure disorder.  His seizure disorder was found to 
be very stable with no seizures for at least the past 5 or 6 
years.  It was indicated that the veteran's chronic headaches 
had also "disappeared" after his AVM had ruptured and then 
been surgically evacuated.  The status post atrial venous 
malformation with hemorrhage, stroke, and surgical evaluation 
was also noted.  His deficits were found to be stable.  The 
examiner noted that this "particular problem was probably 
not service connected."  

At a hearing held before a hearing officer at the RO in May 
1998, the veteran contended that his heart condition was 
related to his service-connected conditions.  The veteran 
testified that his health was not as good as it was prior to 
him going to Vietnam.  The veteran's spouse testified on his 
behalf.  It was indicated that his health degenerated until 
the point of his heart, cardiovascular, and brain problems.  
It was contended that these disabilities stem from when he 
was shot in the chest.

A housebound evaluation was performed in October 1998.  Once 
again, the veteran's disabilities were noted.  Little 
reference was made to the service-connected disabilities.  
Further, the examiner did not associate these disabilities 
with the veteran's active service or his service-connected 
conditions.  

II.  Whether New and Material Evidence Has Been
Submitted to Reopen the Veteran's Previously Denied Claims.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In this case, the RO, in the June 1997 Statement of the Case, 
in addressing whether new and material evidence has been 
submitted to reopen the claims of service connection denied 
by the RO in January 1995, provided the appellant with the 
provisions of 38 C.F.R. § 3.156.  In the reasons and bases 
section of the Statement of the Case, however, the RO appears 
to paraphrase the Colvin definition of "new and material" 
evidence.  However, the RO also decided that the additional 
evidence did not contain any finding or report pertaining to 
those disorders that would change the prior determination.  
Accordingly, the Board finds that the RO has effectively 
ruled in the alternative, finding that the additional 
evidence is not "new" because it is cumulative, and also 
that the additional evidence is not "material."  A finding 
that is evident is not "new" would alone support the RO's 
determination to deny these claims.

The claimant has been provided the controlling regulatory 
definition of "new and material" evidence and the RO's 
adjudication of the application to reopen the claim for 
service connection is consistent with that definition.  
Accordingly, it is not prejudicial for the Board to proceed 
with the adjudication of these claims at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Under this analysis, the 
finding that the evidence is not "material" was gratuitous, 
and thus any question as to whether the RO's ruling as to the 
materiality of the additional evidence was in accord with 
Hodge is moot.

In this case, the veteran has supplied no new competent 
medical evidence to support his theory that either his stroke 
or his cardiac condition was caused by either his active 
service or a service-connected disorder.  In this regard, the 
question of whether he currently has disabilities associated 
with a cardiac condition or a stroke is not in dispute.  The 
January 1995 rating decision noted that these disabilities 
existed at that time.  However, it was also determined that 
the veteran had failed to provide evidence to indicate that 
these disorders were the results of the veteran's active 
service.  The record at that time, as it does today, contains 
no medical documentation associating these disabilities with 
the veteran's active service, nor does it associate any of 
these disabilities with any current service-connected  
disorder.  The veteran has never indicated that he received 
treatment for these disabilities during or immediately 
following his active service.  The current evidence of record 
fails to note any treatment for these disabilities until many 
years following the veteran's discharge from active service.  

Under Justus, the credibility of the veteran's contention 
that these disabilities are associated to a chest wound 
during his active service is presumed for the purposes of 
determining whether new and material evidence has been 
submitted.  The Court has made clear, however, that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived by specialized medical 
knowledge, skill, expertise, training or education.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  As the Court has stated, "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board."  Hyder v. Derwinski, 1 Vet. 
App. 221, 222 (1991).  Thus, the veteran is not competent to 
associate his current disabilities with a chest wound during 
service or to associate this disability with any service-
connected disorder.   

The Board does not doubt in the least that the veteran 
earnestly believes in the validity of his claim.  His lay 
arguments that his current disabilities are associated with 
injuries during service, however, are simply cumulative to 
evidence of record in 1995.  As a result, they are not new.  
The recently obtained medical evidence regarding treatment of 
the veteran's conditions is likewise fundamentally 
cumulative.  It only serves to show what was known in 1995: 
that the veteran developed a severe cardiac disorder and 
stroke many years following his discharge from active 
service.  Consequently, the medical evidence is not "new" 
and cannot constitute "new and material" evidence.  

The Board has taken into consideration the statements 
provided by the veteran, the veteran's testimony and that of 
his spouse, and his contention that these disabilities are 
the result of a combat-related injury.  However, simply 
stated, the veteran is not competent to associate these 
disabilities to a combat injury.  Significantly, neither the 
VA evaluators nor the veteran's own health care providers 
have associated these disorders with his active service.  
Accordingly, new and material evidence to reopen these 
previously denied claims has not been submitted.

Finally, the Board notes that even if the current record 
could be construed to satisfy Hodge at least on the basis of 
that the medical opinion of January 1998 sheds "light" on 
the "origins of the disability", that "light" points in 
the direction that there is no relationship between service 
and the claimed disabilities.  The Board finds that a 
negative medical opinion supporting the prior determination 
is not "so significant" that it must be considered in light 
of the whole record to fairly decide the merits of the claim.

III.  Entitlement to an Increased Evaluations for a 
Left Temporal Seizure Disorder and Headaches.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claims of 
increased evaluations for his service-connected disabilities 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Based on the actions of the RO, the Board also 
finds that the RO has fulfilled the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  The RO has undergone 
extensive development of these claims, including, but not 
limited to, repeated VA evaluations.  Accordingly, the Board 
may proceed with the adjudication of the veteran's claims at 
this time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  "Headaches" and a 
"left temporal seizure disorder" are not specifically 
listed in the rating schedule.  Under 38 C.F.R. § 4.20 
(1999), when an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely rated 
disease or injury in which not only the functions affected, 
but the anatomical locations and symptomatology are closely 
analogous.  In this case, the RO has evaluated the veteran's 
left temporal seizure disorder under 8910 (grand mal 
epilepsy) (1999).  Under this Diagnostic Code, this 
disability is to be rated under the general rating formula 
for major seizures.  Under this code, a confirmed diagnosis 
of epilepsy with a history of seizures warrants a 10 percent 
evaluation.  At least one major seizure in the last two 
years, or at least two minor seizures in the last six months, 
warrants a 20 percent evaluation.  At least one major seizure 
in the last six months or two in the last year, or averaging 
at least 5 to 8 minor seizures weekly, warrants a 40 percent 
evaluation.  

In this case, the veteran has specifically indicated that he 
has not had a seizure in many years.  Neurological 
evaluations have found no evidence to indicate that the 
veteran has had a seizure since he filed his claim for VA 
compensation.  Accordingly, there is absolutely no basis to 
award the veteran an increased evaluation for a seizure 
disorder which, simply stated, is now controlled by 
medication.  The veteran himself has made little reference to 
this disability.  Accordingly, an increased evaluation for 
the left temporal seizure disorder is denied.  While it 
appears that the veteran is still using medication to treat 
this condition, the record indicates that this condition is 
well controlled with this medication.  Accordingly, there is 
no basis to award the veteran an increased evaluation for a 
seizure disorder when the veteran does not suffer seizures.  

With regard to the veteran's claim of an increased evaluation 
for headaches, the RO has evaluated the veteran's condition 
under 38 C.F.R. § 4.12(a), Diagnostic Code 8100 (migraine 
headaches) (1999).  Under Diagnostic Code 8100, migraines 
with very frequently completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent evaluation.  With characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The RO has also evaluated the veteran's condition under 
38 C.F.R. § 4.124(a), Diagnostic Code 8045 (brain disease due 
to trauma) (1999).  Under this code, purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic code specifically dealing 
with such disabilities with citation to the code used (in 
this case, 8045-8100).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  In this case, there is absolutely no evidence to 
support the conclusion that the veteran suffers from dementia 
due to head trauma.  Under Diagnostic Code 8045, this 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

In this case, the Board finds that the claim for an increase 
rating fails for two reasons.  First, the objective medical 
evidence of record, including several neurological 
evaluations, fails to support the conclusion that the veteran 
suffers from characteristic prostrating attacks averaging 1 
in 2 months over the last several months.  The veteran makes 
little reference to headaches during treatment and the 
objective medical evidence of record does not support an 
increased evaluation.  None of the examiners have noted any 
objective support for the conclusion that the veteran 
warrants an increased evaluation under Diagnostic Code 8045 
or 8100.  The second basic defect in the claim is that he has 
failed to note complaints of headaches on a regular basis 
within the statements he has submitted to the VA.  Within his 
numerous statements he makes little reference to headaches.  
As a result, there is no basis to conclude the veteran's 
warrants an increased evaluation for his service-connected 
headaches based on both his statements and the medical 
evidence of record cited above.  

The Board in this case has considered whether an 
extraschedular evaluation is warranted.  38 C.F.R. 
§ 3.321(b)(1) (1999) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In light 
of the recent evaluations, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disabilities impair earning capacity 
by requiring frequent hospitalizations or because medication 
required for these disabilities interferes with employment.  
In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.

The Board finds that the recent VA examinations and testing 
clearly and unequivocally supports the conclusion that the 
overwhelming majority of the veteran's complaints are the 
result of nonservice-connected disabilities.  Any residual 
disability caused by the veteran's active service is more 
than adequately compensated by the current evaluations.  
Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 
(August 16, 1996).  If the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  In 
any event, the issue is not before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
right parietal lobe and interventricular hematoma, 
postoperative, with left hemiparesis remains denied.  

As new and material evidence has not been received, the 
application to reopen the claim of entitlement to service 
connection for severe aortic insufficiency and mitral valve 
regurgitation, postoperative, remains denied.

Entitlement to an increased evaluation for a left temporal 
seizure disorder is denied.  

Entitlement to an increased evaluation for headaches is 
denied.  


REMAND

In evaluating the veteran's claim for an increased evaluation 
for PTSD, the Board must note that the veteran was last 
evaluated for this condition in September 1995.  At that 
time, the primary issue before the RO was whether the veteran 
should be service connected for this disability.  Further, 
the Board must note that the psychiatric rating criteria in 
the VA Schedule for Rating Disabilities were revised 
effective November 7, 1996.  The provisions of 38 C.F.R. 
§ 4.132 were amended and redesignated as 38 C.F.R. § 4.130.  
This is significant because, under the new regulation, the 
criteria used for determining the severity of PTSD has 
substantially changed, focusing more on individual symptoms 
as manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as, for example, "totally incapacitating, severe, 
or considerable."

The record shows that the RO applied the revised rating 
criteria.  The Board finds, however, that the current medical 
reports of record do not contain adequate specific findings 
as to the enumerated criteria contained in the revised 
criteria.  Absent such findings, whether they are positive or 
negative, the Board concludes that the record is inadequate 
for rating purposes.  38 C.F.R. § 4.2 (1999).  Therefore, in 
light of Massey v. Brown, 7 Vet. App. 204 (1994), the Board 
finds that a contemporary VA examination, in accordance with 
the newly implemented diagnostic criteria, would be extreme 
probative value in the veteran's appeal.  A VA psychiatric 
examination is needed to delineate the symptoms attributable 
to his service-connected PTSD and to obtain an opinion as to 
the severity of this disorder (Global Assessment of 
Functioning or GAF score).  In the event that the veteran 
continues to receive treatment for his psychiatric 
disability, or for other types of mental illness, then the 
records of his ongoing treatment should be obtained, as this 
evidence would also have a bearing on the dispositive 
question as to the present severity of his PTSD.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Lind v. 
Principi, 3 Vet. App. 493 (1992).

With regard to the issue of hearing loss, the Board must note 
that the veteran filed a valid notice of disagreement to the 
February 1996 rating determination which had denied an 
increased evaluation for bilateral hearing loss (he has 
withdrawn the issue of service connection for a skin 
disorder).  The Board has found that the veteran has filed a 
timely notice of disagreement with regard to the increased 
rating claim.  As no Statement of the Case appears to have 
been issued, the claim of entitlement to an increased 
evaluation for bilateral hearing loss remains pending at 
appellate status  (see 38 C.F.R. § 3.160(c) (1999)) and 
requires further action by the RO.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (1999); see also Manlincon vs. West, 
12 Vet. App. 238 (1999).  

In reviewing both the veteran's notice of disagreement and 
substantive appeal to the February 1996 rating decision, the 
Board must also find that the veteran has clearly raised the 
issue of entitlement to a total disability rating due to his 
service-connected disorders.  This issue must be addressed by 
the RO.  See Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
entitlement to an increased evaluation 
for bilateral hearing loss, and include 
citation to all relevant law and 
regulation pertinent to this claim.  The 
RO should also address the pending claim 
for a total rating due to service-
connected disabilities.  The veteran and 
his representative must be advised of the 
time limit in which he may file both a 
notice of disagreement and substantive 
appeal.  38 C.F.R. § 20.302 (1999).  
Then, only if the appeal is timely 
perfected with regard to both issues, 
should these issues be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including all recent treatment 
of the veteran's PTSD.

3.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD, if any.  The examiner, in 
conjunction with the examination, must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with PTSD.  If there are 
different psychiatric disorders other 
than PTSD, the examiner must attempt to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must assign a Global Assessment 
of Functioning score for each psychiatric 
disorder diagnosed, if any.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or 
work-like setting, and his ability to 
obtain and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

4.  The RO should review the medical report 
to determine if they meet the requirements of 
paragraph 3.  If not, the report should be 
returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999).

5.  The RO should thereafter review the claim 
for increased rating, with a broad and 
liberal interpretation of the applicable 
regulations and legal precedent, consistent 
with 38 C.F.R. §§ 4.3 and 4.7 (1999), and 
with consideration of the rating criteria for 
PTSD in effect subsequent to November 7, 
1996.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument to the RO on the questions at issue. See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

